Honorable James S. Bates, Chairman       Opinion No. M-1066
Legislative Property Tax Committee
105 West Riverside Drive                 Re:   Construction of Senate
Austin, Texas 78704                            Bill 414, Acts 62nd Leg.,
                                               R.S., 1971, Ch. 221, p.
                                               1063, codified in Vernon's
Dear Senator Bates:                            as Article 7100.

          Your request for an opinion reads in part as follows:
          ..
               .   .   .

          "The Comptroller's office has questioned
     whether the Committee is authorized to employ
     attorneys and to purchase or rent a law library
     to be'used by the Committee's staff in doing the
     codification research. As we understand it, the
     objection is based on provisions of Article V,
     Section 47, of the General Appropriation Act
     passed by the 62nd Legislature in 1971, which
     require approval of the Attorney General for em-
     ployment of attorneys and purchase of law books.
          II
           . . .

          "We do not believe that the Legislative
     Property Tax Committee is subject to limitations
     imposed on appropriations made in the General Ap-
     propriation Act. Please advise whether this is
     correct. Thank you."

          Senate Bill 414, Acts 62nd Legislature, R.S. 1971, Ch. 221,
P. 1063, amends Article 7100, Revised Civil Statutes of Texas, 1925.
Section 1 of Article 7100, as amended, creates the Legislative Property
Tax Committee.  Section 4 provides:

          "Sec. 4. In addition to the fees authorized
     by Article 7331, Revised Civil Statutes of Texas,



                                -5208-
                                                             .   .




Hon. James S. Bates, page 2       (M-1066)



    1925, as amended, each County Tax Assessor-
    Collector shall collect and remit to the
    Comptroller, as directed, a special fee of
    One Dollar ($1) for each delinquent tax
    receipt, redemption certificate, judgment
    receipt, or any of them, processed by the
    County Tax Office, and also for each receipt
    issued for taxes paid under provisions of
    Articles 7207, 7208, 7209 and 7346 through
    7349, inclusive, of the Revised Civil Statutes
    of Texas, 1925, or any of them, the proceeds
    of this additional fee to be deposited in the
    State Treasury as a special fund for the use
    of the Property.Tax Committee herein created.

         "The payment of this additional fee shall
    be a condition precedent to the valid issuance
    of each such receipt or certificate, and the
    collection and handling of this special fee
    shall be as directed by the comptroller, with
    remittances to be made monthly or more frequently
    as directed. All moneys deposited in this special
    fund shall be and the same are hereby appropriated
    to the use of the Property Tax Committee in carry-
    ing out the tasks assigned under this Act, the
    funds thus appropriated to be disbursed upon
    written orders of the Committee, with an annual
    accounting by the Committee to be filed with the
    State Auditor.   This appropriation is made for a
    two- ear
    9
    shall be renewed automatically 'for an additional
    two-year period beginning June 1, 1973, unless
    the 63rd Legislature shall direct otherwise."_,-,
    .(Emphasis added).

          Section 6 of Article VIII of the Constitution of Texas
specifically provides th,at no appropriation of money shall be made
for a longer term than two years. Therefore, the appropriation con-
tained in the underlined portion of Section 4 of Article 7100, Vernon's
Civil Statutes, above quoted, will expire two years from the effective
date of Senate Bill 414.

          The appropriation contained in Section 4 of the special fund
is appropriated "to the use of the Property Tax Committee in carrying



                               -5209-
Hon. James S. Bates, page 3        (M-1066)



out the tasks assigned under this Act." Such appropriated    funds are
to be disbursed "upon written orders of the Committee."

          It is our opinion that the appropriation contained in
Section 4 above quoted is a special appropriation of a special fund
in the Treasury and the riders to the General Appropriations Bill
for the current fiscal year are not applicable to this appropriation.
The pre-existing law for this appropriation is Article 7100, Vernon's
Civil Statutes, as amended by Senate Bill 414.

           Section 2 of Article 7100, Vernon's Civil Statutes, provides
in part:
           I,
            . . .

          '(b) To make a comprehensive study~ of the
     ad valorem tax laws of Texas, past and present,
     found in constitutional provisions, statutes,
     charters, ordinances, Rules of Civil Procedure,
     court decisions, opinions of the Attorney General
     and orders and regulations of the Comptroller and
     to prepare and submit to the Legislature and the
     Supreme Court of Texas a Property Tax Code of laws
     which shall be uniform as to all Tax Units in the
     State insofar as possible.
           I,
            . . .

          "(f) The Committee shall have power and au-
     thority to expend its funds, hereina~fter provided,
     to employ and compensate all necessary consultants,
     investigators and other personnel, to contract for
     materials and services as required and to pay travel,
     telephone and other official expenses approved by
     the Committee."

          In view of the above quoted provisions and in view   of the
fact that a lump sum appropriation was made to the Committee   for the
purpose of carrying out the tasks assigned the Committee, it   is our
opinion that the Committee is authorized to employ attorneys   and to
purchase or rent a law library to be used by the Committee's   staff in
doing codification research.




                                -5210-
                                                               -   .




Hon. James S. Bates, page 4          (M-1064)

                        SUMMARY

          Article 7100, Vernon's Civil Statutes, as amended
     by Senate Bill 414, Acts 62nd Legislature, R.S. 1971,
     Ch. 221, page 1063, authorizes the Legislative Property
     Tax Committee to employ attorneys and to purchase or
     rent a law library to be used by the Committee's staff
     in doing codification research.

                                  very,JjUy
                                          yours
                                              I,


                                            j
Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Malcolm Quick
Max Hamilton
Rex White
Marietta Payne

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                   -5211-